WilliaMS, Judge:
Defendant, a licensed saloon keeper in the town of Pickens, Eandolpli county, 'was indicted, tried, and convicted for a violation of section 1 of chapter 14 of the Acts of 1908, extra session of the Legislature, and was adjudged to pay a fine of $75.00 and be imprisoned in the county jail for six months. The indictment charges him with obstructing from plain view from the street, on a Sunday, his bar and all parts of the room where spirituous liquors were sold, by means of screens, etc., on the windows of his saloon. There is evidence in the record to support the indictment and the jury are the judges of the facts. The court did not err in overruling defendant’s motions for a new trial and in arrest of judgment.
The facts in this case are similar to the facts in the case of State against the same defendant, indictment No. 1, decided at this term; and that case and the law of the case of State v. Woodward, also decided at this term, determine this ease. The .judgment of the lower court will be affirmed. '

Affirmed.